Citation Nr: 0419714	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  95-41 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic ligament tear of the left knee, with quadriceps 
atrophy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1973 to 
May 1979, and from August 1979 to November 1993.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida               

This case was remanded by the Board in September 1997 and 
January 2000.   


FINDING OF FACT

The appellant's service-connected chronic ligament tear of 
the left knee, with quadriceps atrophy, is manifested by x-
ray evidence of osteoarthritis and subjective complaints of 
pain; the appellant experiences no more than slight 
impairment of the left knee.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic ligament tear of the left knee, with quadriceps 
atrophy, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

2.  The criteria for a separate 10 percent rating for left 
knee arthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2003).   




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of a May 1995 rating action, and that the 
VCAA was not signed into law until November 2000, it was not 
until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
Nevertheless, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant has also been notified of 
the applicable laws and regulations that set forth the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for chronic ligament tear of the left knee, 
with quadriceps atrophy.  The discussions in the statement of 
the case and the supplemental statements of the case have 
further informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in October 2003 in which he was notified 
of the VCAA, the types of evidence he needed to submit, and 
the development the VA would undertake.  He was told what 
information and evidence was needed to substantiate a claim 
for an increased rating.  The letter specifically informed 
the appellant what was needed from him and what VA would 
obtain on his behalf.  For example, the letter told him that 
VA would help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  Therefore, 
in light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied (see Quartuccio, 16 Vet. App. 
at 183), and that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence.  He was also provided with notice of the 
appropriate law and regulations pertinent to his increased 
rating claim.  He was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in November 1994, April 1998, and 
November 2003, the appellant underwent VA examinations which 
were pertinent to his service-connected left knee disability.  
The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.     

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish an initial 
evaluation in excess of 10 percent for chronic ligament tear 
of the left knee, with quadriceps atrophy, and has been 
provided assistance in obtaining the evidence.  Thus, the 
Board finds that no additional notice or duty to assist is 
required under the provisions of 38 C.F.R. § 3.159.


II.  Factual Background

In November 1994, the appellant underwent a VA examination.  
At that time, he stated that his knees had been hurting since 
the mid-1980's, following running and other physical 
activities.  The examining physician indicated that the 
appellant's left knee was particularly tender about the 
medial femoral condyle.  According to the examiner, the 
appellant was treated with physical therapy, which did not 
help, and had no other treatment.  The examiner noted that 
the appellant's left knee would occasionally "give way," 
but that there was no history of clicking or popping.  Upon 
physical examination, the appellant's left knee was somewhat 
tender about the medial femoral condyle and had a range of 
motion between five degrees and 140 degrees.  Circumference 
of the left thigh was 46 centimeters (cm.) as compared to 48 
cm. on the right, and the examiner noted that since the 
appellant was left handed, that should be regarded as 
evidence of left quadriceps atrophy.  The diagnosis was 
chronic tear of the proximal attachment of the medial 
collateral ligament of the left knee, with some quadriceps 
atrophy.  X-rays of the appellant's knees were reported to 
show no significant bone or joint abnormality.    

By a May 1995 rating action, the RO granted the appellant's 
claim for service connection for chronic ligament tear of the 
left knee, with quadriceps atrophy.  At that time, the RO 
assigned a 10 percent disability rating under Diagnostic Code 
5299-5257, effective from December 1, 1993, for the 
appellant's service-connected left knee disability.  

VA Medical Center (VAMC) outpatient treatment records, from 
April to November 1996, show intermittent treatment for the 
appellant's left knee disability.  The records show that in 
April 1996, the appellant was treated for complaints of left 
knee pain.  At that time, it was noted that no effusion was 
present.  According to the records, in May 1996, the 
appellant was treated for complaints of left knee pain.  At 
that time, range of motion of the left knee was within normal 
limits.  The records further reflect that in November 1996, 
it was noted that range of motion of the appellant's left 
knee was from zero degrees extension to 135 degrees flexion.  
The knee was considered stable.  


In December 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that he could walk up stairs, 
but "not normally."  The appellant indicated that he had to 
lead with his right foot and follow with his left foot as he 
climbed stairs.  He noted that he could descend stairs.  
According to the appellant, there had been times when his 
left knee had come close to giving way, and that if he had 
not grabbed onto something, such as a banister, he would have 
fallen.  The appellant reported that he was not taking any 
medication in regard to his service-connected left knee 
disability, and that he had not been prescribed to wear a 
brace.  He stated that at present, he was employed as a meat 
cutter.  According to the appellant, if his knee was 
bothering him at work, he was allowed to sit on a stool so 
that he could do his job.  The appellant indicated that if he 
had to carry anything around with any weight to it, over a 
certain distance, he usually had to have someone assist him.  

A VA examination was conducted in April 1998.  At that time, 
the appellant stated that in November 1996, he had undergone 
a left knee arthroscopy.  The examiner indicated that the 
appellant's operative report, as well as intraoperative 
photographs, had been reviewed.  According to the examiner, 
the appellant's pre-operative diagnosis was of "possible 
medial meniscal tear and possible medial collateral ligament 
strain."  However, the examiner stated that during the 
appellant's left knee arthroscopy, he was "noted to have 
a[n] --insertion of-- of the medial meniscus, as well as some 
articular cartilage, degenerative noted in the medial femoral 
condyle [sic]."  The examiner indicated that the appellant's 
knee was debrided.  According to the examiner, the appellant 
reported that since his operation, he had experienced some 
improvement.  However, the examiner noted that the appellant 
still had some soreness, particular of the medial femoral 
condyle, with more vigorous activity.  

Upon physical examination of the appellant's knees, there was 
a very mild varus alignment to the knees.  With respect to 
the appellant's left knee, he had no effusion.  The appellant 
had full range of motion of the left knee, with full 
extension and flexion to 140 degrees, which was not painful.  
There was no instability to stress testing, including varus, 
valgus, anterior, posterior drawer, and Lachman's test.  He 
had a negative McMurray's test, but due to the limited 
rotation about the hip, that was a suboptimal test.  Over the 
joint lines, he did not have reproducible tenderness.  The 
appellant was tender slightly more proximal over the medial 
femoral condyle.  X-rays of the appellant's left knee, dated 
in March 1998, were interpreted as showing no soft tissue 
swelling or calcification.  It was noted that the joint 
spaces were preserved, without evidence of arthritic change.  
The examiner indicated that a review of the March 1998 x-ray 
reports showed that articular lucency had been well 
maintained, and that no interarticular lesions were noted.  
There was some very mild spurring of the superior pole of the 
patella.  Following the physical examination and a review of 
the appellant's x-rays, the examiner diagnosed the appellant 
with chondromalacia of the left knee medial femoral condyle.  
The examiner noted that it was felt to be true that the 
appellant currently experienced symptoms of arthritis.  
According to the examiner, it was not felt that the 
appellant's symptoms of arthritis were due to a ligament tear 
in the knee, but more to the condition of the articular 
cartilage inside the knee.  The examiner stated that the 
diagnosis of a ligament tear, in fact, was excluded at the 
time of the appellant's surgery.  According to the examiner, 
the appellant's left knee did not appear to exhibit weakened 
movement.  However, the examiner noted that during a flare in 
the appellant's symptoms, because of the abnormal cartilage 
on the medial femoral condyle, that would certainly decrease 
his range of motion and ability to use the knee for vigorous 
activities, and that that would likely be a 50 percent 
decrease in his range of motion.  

In June 2000, the RO received VAMC outpatient treatment 
records, from November 1996 to April 2000.  The records show 
that in January 1998, the appellant underwent a follow-up 
evaluation for his left knee.  Upon physical examination, 
there was no swelling, and Lachman's test was negative.  
There was slight medial tenderness and "collateral stable 
[sic]."  The impression was degenerative arthritis of the 
left knee, mild.      

In March 2001, the RO received a VA Operative Report which 
showed that in November 1996, the appellant underwent a left 
knee arthroscopy.  At that time, it was noted that the 
appellant had recurrent pain and swelling of his left knee, 
and that he had tenderness along the medial side.  Upon 
physical examination, the appellant had medial joint line 
tenderness and tenderness over the medial femoral condyle.  
He had a full range of motion and Lachman's test was stable.  
The preoperative diagnosis was of a torn medial meniscus and 
medial synovial plica of the left knee.  The post-operative 
diagnosis was of chondromalacia of the medial femoral 
condyle; anomalous insertion of the anterior horn of the 
medial meniscus.  

VAMC outpatient treatment records, from March 2001 to October 
2002, show that in October 2002, the appellant was treated 
for complaints of persistent left knee pain.  Upon physical 
examination of the appellant's left knee, there was no 
effusion.  Range of motion was from zero to 120 degrees.  The 
appellant had +3 medial joint line tenderness and 
crepitation, +1 patellofemoral, and his knee was stable.  The 
impression was of degenerative arthritis of the left knee.  

In November 2003, the appellant underwent a VA examination.  
At that time, it was noted that the appellant had constant 
left knee pain, particularly over the medial aspect of his 
left knee, and occasional giving-out.  The appellant stated 
that he had recently hit his left knee, approximately two 
weeks ago, against some furniture, and that he still had some 
tenderness in regards to that injury.  It was also reported 
that the appellant did not complain of constant night pain, 
and that the pain did not wake him up in the evenings.  The 
appellant indicated that in 1996, he underwent a left knee 
arthroscopy.  The examining physician noted that the 
appellant's medical records which were available for review 
described degenerative changes in the articular cartridge 
over the medial femoral condyle.  

Upon physical examination, it was noted that the appellant 
walked with an antalgic gait, favoring his left knee.  
Examination of the left knee demonstrated range of motion 
with full extension and flexion to 140 degrees, performed 
without difficulty.  There was no significant knee effusion.  
There was an area of ecchymosis over the medial aspect of the 
left knee consistent with the appellant's history of having 
hit it against some furniture.  The knee was stable to varus 
or valgus stress.  Lachman's test was negative, and posterior 
drawer test was also negative.  There was no tenderness over 
the patella tendon, and there was no lateral joint line 
tenderness.  Medial joint line tenderness was appreciated, 
however, again confounded by the area of bruising over the 
left medial joint line.  The examiner noted that x-rays of 
the appellant's left knee, dated on November 5, 2003, 
demonstrated appropriate joint line spacing, with no 
significant signs of osteoarthritis.  There did appear to be 
minimal patella femoral arthritis.  There was no fracture or 
dislocation appreciated.  Following the physical examination 
and a review of the appellant's x-rays, the examiner 
diagnosed the appellant with osteoarthritis of the left knee, 
mild.  The examiner stated that after reading the appellant's 
physical examination findings, as well as the medical 
records, it did appear that the appellant had documented 
degenerative arthritis in regards to the left medial femoral 
condyle and medial compartment.  According to the examiner, 
certainly that could be consistent with the appellant's 
complaints of pain on that side.  In addition, the examiner 
indicated that according to the appellant, he had mechanical 
symptoms in regards to the giving-out of his left knee, and 
the examiner opined that the appellant's medial-sided knee 
pain could also be attributed to a miniscule tear, although 
that was difficult to discern at that time.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since December 
1993.  

The appellant maintains that his current rating is not high 
enough in light of the disability that his left knee causes.  
He indicates that he has constant pain in the left knee.  The 
appellant further notes that his left knee occasionally gives 
out and swells.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons set forth below, the Board finds that a 
higher initial disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not warranted; however, a separate 
rating for arthritis of the left knee is warranted.  

The appellant's service-connected left knee disability is not 
listed on the Schedule; the RO assigned Diagnostic Code 5299- 
5257.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  The disability is 
currently rated as 10 percent disabling.  The most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Diagnostic Code 5257 addresses impairment of the 
knee involving recurrent subluxation or lateral instability.  
A 10 percent rating is warranted for slight impairment.  
Ratings of 20 and 30 percent are warranted for moderate and 
severe impairment, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In the instant case, the Board has considered the evidence of 
record but finds that there is no basis for a higher 
evaluation under Diagnostic Code 5257.  In this regard, the 
Board notes that although the RO has evaluated the 
appellant's service-connected left knee disability by analogy 
under Diagnostic Code 5257, which addresses impairment of the 
knee involving recurrent subluxation or lateral instability, 
the appellant's VA examinations have not shown any 
instability or subluxation of the left knee.  In the 
appellant's April 1998 VA examination, although there was a 
very mild varus alignment to the knees, nevertheless, there 
was no instability on stress testing, including varus, 
valgus, anterior, posterior drawer, and Lachman's test.  He 
also had a negative McMurray's test.  The diagnosis was 
chondromalacia of the left knee medial femoral condyle.  In 
addition, in the appellant's November 2003 VA examination, 
the appellant's left knee was stable to varus or valgus 
stress, Lachman's test was negative, and posterior drawer 
test was also negative.  The Board further notes that VAMC 
outpatient treatment records show that in November 1996, it 
was noted that the appellant's left knee was considered 
stable.  The records also reflect that in January 1998, it 
was noted that Lachman's test was negative, and in October 
2002, it was reported that the appellant's left knee was 
stable.  Moreover, in the November 1996 VA Operative Report, 
it was indicated that Lachman's test was stable.  Thus, a 
higher rating under Diagnostic Code 5257 is not warranted 
because no instability or subluxation has been shown, and 
only slight impairment is shown.

In the instant case, the Board recognizes that the appellant 
has slight limitation of motion of his left knee.  In the 
appellant's November 1994 VA examination, the appellant had a 
range of motion of his left knee between five degrees and 140 
degrees.  In addition, VAMC outpatient treatment records show 
that in November 1996, it was noted that range of motion of 
the appellant's left knee was from zero degrees extension to 
135 degrees flexion.  The Board further notes that in October 
2002, range of motion of the appellant's left knee was from 
zero to 120 degrees.  In this regard, the Board observes that 
the evaluation of limitation of motion in the leg is governed 
by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (2003).  Under Diagnostic Code 5260, a 
noncompensable rating is assigned when flexion of the knee is 
limited to 60 degrees, and a 10 percent rating is warranted 
when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted when flexion is limited to 15 degrees.  Id.  Under 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees, and a 10 
percent rating is assigned when extension is limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 
percent rating is assigned when extension is limited to 15 
degrees, and a 30 percent rating is assigned when extension 
is limited to 20 degrees.  Id.  Full range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2003).  Accordingly, in light of the above, a rating in 
excess of 10 percent under Diagnostic Codes 5260 and 5261 is 
not warranted. 

With respect to potential application of other criteria, the 
Board notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage or impairment of the 
tibia and fibula for evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2003).  

Nevertheless, the Board observes that in the appellant's 
November 2003 VA examination, the examiner noted that x-rays 
of the appellant's left knee, dated in November 2003, 
demonstrated minimal patella femoral arthritis, and the 
appellant was diagnosed with mild osteoarthritis of the left 
knee.  In this regard, Diagnostic Code 5010, which is used to 
rate arthritis due to trauma, provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 20 percent rating is warranted with 
x-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  A 10 percent rating is warranted for x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Id.    

With any form of arthritis, painful motion is an important 
factor of disability. Where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion, a separate rating for arthritis under 
Diagnostic Code 5003 may be assigned only if there is 
"additional disability" due to limitation of motion.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  However, it is 
the intention of the rating schedule to recognize actually 
painful, unstable, or mal- aligned joints due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  As such, even if 
the veteran technically has full range of motion, but the 
motion is painful, a minimum compensable rating for arthritis 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would be 
available.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the Board recognizes that in the appellant's 
April 1998 VA examination, the examiner stated that it was 
not felt that the appellant's symptoms of arthritis were due 
to a ligament tear in the knee, but more to the condition of 
the articular cartilage inside the knee.  However, the Board 
notes that in the appellant's November 2003 VA examination, 
the examiner essentially relates the appellant's left knee 
arthritis to his service-connected left knee disability.  
Thus, with resolution of doubt in the appellant's favor, the 
Board finds that the appellant's left knee arthritis is a 
part of his service-connected left knee disability.

Additionally, the Board also finds that a separate 10 percent 
rating for arthritis of the left knee is warranted.  In this 
regard, as stated above, the appellant has slight limitation 
of motion of his left knee.  In addition, the Board notes 
that x-rays taken in November 2003 showed minimal patella 
femoral arthritis.  Furthermore, although pain upon motion of 
the left knee was not found at the April 1998 and November 
2003 VA examinations, the Board observes that the appellant 
has claimed that he has experienced pain upon motion of the 
left knee.  As such, granting the appellant the benefit of 
the doubt, the Board finds that a separate 10 percent rating 
for arthritis of left knee is warranted.  As to whether a 
rating in excess of 10 percent is warranted for arthritis of 
the left knee, the Board points out that although the 
appellant has slight limitation of motion of his left knee, 
nevertheless, the evidence of record does not show that the 
appellant experiences sufficiently reduced flexion or 
extension (flexion limited to 30 degrees or extension limited 
to 15 degrees) to warrant a 20 percent evaluation under 
either Diagnostic Code 5260 or Diagnostic Code 5261.  
Moreover, there is no indication that the appellant has 
occasional incapacitating episodes.  As such, a 10 percent 
rating is warranted for left knee arthritis, and no more.  38 
C.F.R. § 4.59, 4.71a, Diagnostic Code 5003.     

In summary, after a consideration of the entire record, and 
for the reasons expressed above, the Board concludes that the 
disability rating of 10 percent is properly assigned for the 
service-connected left knee disability.  This is so since the 
time of the award of service connection for chronic ligament 
tear of the left knee, with quadriceps atrophy.  However, a 
separate 10 percent rating is warranted for arthritis of the 
left knee under Diagnostic Code 5003.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2003), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected left knee disability, interference with his 
employment is to be expected.  Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that in 
the appellant's December 1996 hearing, the appellant stated 
that he was employed as a meat cutter, and that if his knee 
was bothering him at work, he was allowed to sit on a stool 
so that he could do his job.  Thus, it is undisputed that the 
appellant's left knee disability has an adverse effect on 
employment.  However, as noted above, the schedular rating 
criteria are designed to take such factors into account.  
Therefore, in the appellant's case, there is no indication 
that his left knee disability is so unusually debilitating as 
to warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Accordingly, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with the 
evidentiary record.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic ligament tear of the left knee, with quadriceps 
atrophy, is denied.  


A 10 percent disability rating for left knee arthritis is 
granted, subject to the laws governing payment of monetary 
benefits.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



